Case 16-58184-jwc    Doc 54    Filed 03/29/21 Entered 03/29/21 17:10:39      Desc Main
                               Document      Page 1 of 6



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

IN RE:                                         :      CASE NO. 16-58184-JWC
                                               :
WILLIE CHARLES HUTCHINS,                       :      CHAPTER 13
                                               :
      DEBTOR.                                  :


                UNITED STATES TRUSTEE’S OBJECTION TO
                DEBTOR’S MOTION FOR RATIFICATION OF
               SETTLEMENT AND DISBURSEMENT OF FUNDS

      Nancy J. Gargula, United States Trustee for Region 21 (“United States

Trustee”), objects to the “Motion to Ratify Settlement Agreement, Disburse

Proceeds and Retain Funds” (the “Motion”). [Dkt. No. 52]

                                  INTRODUCTION

1.    Willie Charles Hutchins commenced this case on May 9, 2016, by filing a

voluntary petition for relief under chapter 13 of the United States Bankruptcy Code.

[Dkt. No. 1]

2.    Mr. Hutchins is represented by Slomka Law Firm (“Slomka”).

3.    On May 19, 2021, Slomka filed the Motion through which Mr. Hutchins

requests the Court ratify his unauthorized settlement of a personal injury claim; ratify

special counsel’s unauthorized disbursements, including the firm’s compensation

and expenses; and ratify Mr. Hutchins’s receipt and use of net proceeds of $3,114.61.

4.    The certificate of service shows the Motion was not served on the United
Case 16-58184-jwc       Doc 54     Filed 03/29/21 Entered 03/29/21 17:10:39             Desc Main
                                   Document      Page 2 of 6



States Trustee.

5.     Although the title of the Motion indicates it is a request to “disburse” funds

and the text of the Motion indicates “Debtor seeks to have $3,884.75 in attorney fees

disbursed to Special Counsel,” the pleading later clarifies that “Special Counsel has

already received its fee, prior to the filing of this Motion.”

6.     The United States Trustee does not oppose ratification of the unauthorized

settlement of the personal injury claim.

7.     The United States Trustee opposes ratification of the unauthorized payment

of fees and expenses to special counsel, who settled the personal injury claim and

disbursed the proceeds without Court authority, and who has not filed an appropriate

application for compensation and reimbursement of expenses

8.     The United States Trustee opposes ratification of the debtor’s receipt and

disbursement of the net proceeds.

           OBJECTION TO SPECIAL COUNSEL’S FEES & EXPENSES

9.     On November 8, 2018, Slomka filed an application for approval of the

employment of Julian Sanders, Esq., of The Law Offices of Julian Sanders &

Associates, LLC (“Sanders”), to represent Mr. Hutchins in connection with a

“personal injury claim.” (“Retention Application”)1 [Dkt. 41, Pg. 1]


1
 The Retention Application, which was not served on the United States Trustee, is deficient
because neither the application nor counsel’s verified statement lists the applicant’s connections
with the debtor, creditors, and other parties in interest, as required by Federal Rule of Bankruptcy
Case 16-58184-jwc       Doc 54     Filed 03/29/21 Entered 03/29/21 17:10:39            Desc Main
                                   Document      Page 3 of 6



10.      On February 13, 2019, the Court entered an order granting the Retention

Application (the “Retention Order”). [Dkt. No. 44]

11.      The Retention Order reminded Sanders “that any settlement of claims relating

to the Matters is subject to approval of this Court after notice to creditors and an

opportunity to be heard. See Fed. R. Bank. P. 9019, 2002(a). Therefore, neither

Debtor, nor bankruptcy counsel for the Debtor is authorized to settle, compromise,

or release any claims without the approval of this Court.” [Dkt. No. 44, Pg. 2]

12.      The Retention Order states that “compensation shall be paid to Special

Counsel upon notice, hearing, and approval by the Court pursuant to 11 U.S.C. 330

and 331 and Bankruptcy Rule 2016 of an appropriately detailed application, copies

of which shall be served on the Chapter 13 Trustee and United States Trustee.” 2

13.      The Retention Order was served on Sanders. [Dkt. No. 45]

14.      The Motion indicates a settlement was reached in April 2019. [Dkt. No 52,

Pg. 4]     The settlement statement attached to the Motion shows Sanders received

$4,278.84 in fees and expenses, including a $350 “Administrative Fee” and $84.09




Procedure 2014. The Affidavit of Julian Sanders merely states: “Both myself and this law firm
are disinterested parties and we have no adverse connections to WILLIE CHARLES
HUTCHINS or his Chapter 13 Bankruptcy case.”
2
  The Retention Order also notified Sanders “that contingency fee agreements are subject to
scrutiny by the Court. Upon application for compensation, the Court may reduce the amount of
compensation under a contingency fee agreement if such amount is unreasonable. Blanchard v.
Bergeron, 489 U.S. 87 (1989). To facilitate review of any application for compensation, it
should include either itemized entries or a narrative description of the services provided.” [Dkt.
No. 44, Pg. 2]
Case 16-58184-jwc    Doc 54    Filed 03/29/21 Entered 03/29/21 17:10:39      Desc Main
                               Document      Page 4 of 6



for “Benchmark Inv.”

15.   Sanders violated the Retention Order, which included specific instructions for

prior court approval of any settlement, disbursement, and compensation. Sanders

has not explained why he failed to comply with the Retention Order.

16.   Sanders is, or should be, familiar with the statutes and procedures governing

employment and compensation of professionals and approval of settlements. A

CM/ECF query shows Sanders has acted as special counsel in other bankruptcy cases

in the Northern District of Georgia.

17.   Section 330 of the Bankruptcy Code provides that the Court may award

compensation to “a professional person employed under section 327.”

18.   The Court may deny approval of special counsel’s fees in light of the firm’s

failure to properly seek approval of the settlement of the claim and disbursement of

the proceeds. See In re Rosales and Lopez, No. 17-10729, 2020 WL 6285311

(Bankr. D. Kan. Oct. 26, 2020) (disgorgement of fees appropriate in light of

counsel’s failure to comply with 11 U.S.C. §§ 329 and 330); In re Fisher, No. 16-

1911, 2019 WL 1875366 (Bankr. S.D. Ala. Mar. 27, 2019) (fees denied to law firm

that failed to demonstrate neglect was sufficiently excusable to justify untimely

application for employment); In re Earle, No. 04-35070, 2007 WL 4117779 (Bankr.

E.D. Tenn. November 16, 2007) (unauthorized settlement constituted blatant

disregard of duties to client and violation of ethical obligations, warranting denial of
Case 16-58184-jwc      Doc 54    Filed 03/29/21 Entered 03/29/21 17:10:39          Desc Main
                                 Document      Page 5 of 6



compensation); In re Schissler, No. 07-61319, 2007 WL 3254360 (Bankr. N.D. N.Y.

Nov. 2, 2007) (law firm’s willful violation of the automatic stay and failure to obey

the retention order warranted disgorgement of fees); and In re Alletto, No. 07-30636

2010 WL 5124721 (Bankr. D. Conn. Dec. 8, 2010) (counsel ordered to turn over the

amount of unauthorized payments).

19.    The Court may also deny compensation and reimbursement of expenses to

Sanders because the firm has not filed a proper application, as required by Federal

Rule of Bankruptcy Procedure 2016(a) and the Retention Order.

                         OBJECTION TO DISBURSEMENTS

20.    The Motion discloses that special counsel tendered $3,114.61 to Mr.

Hutchins. 3

21.    Mr. Hutchins states that he used the funds to make up for lost wages and pay

for home repairs. [Dkt. 52, Pg. 4]

22.    The Retention Order was served on Mr. Hutchins. [Dkt. No. 45]

23.    Mr. Hutchins has not explained why he failed to comply with the Retention

Order.

       WHEREFORE, the United States Trustee requests the Court deny the

Motion and grant other relief the Court determines necessary and appropriate.



3
  The Motion includes a photocopy of Mr. Hutchins’s driver’s license, which includes personal
identification information. [Dkt. No. 52, Pg. 9]
Case 16-58184-jwc       Doc 54     Filed 03/29/21 Entered 03/29/21 17:10:39             Desc Main
                                   Document      Page 6 of 6



                                                      Respectfully submitted,

                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21

                                                      s/ Jeneane Treace
                                                      R. Jeneane Treace
                                                      Assistant United States Trustee
                                                      Georgia Bar No. 716620
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard Russell Federal Building
                                                      75 Ted Turner Drive, SW
                                                      (202) 236-0966
                                                      jeneane.treace@udoj.gov


                                  CERTIFICATE OF SERVICE

                             NEF service pursuant to General Order 25-2018

I certify that on March 29, 2021, I will electronically file this pleading using the Bankruptcy
Court’s Electronic Case Filing program, which sends a notice of this document and an
accompanying link to this document to the following parties who have appeared in this case
under the Bankruptcy Court’s Electronic Case Filing program. The following is the list of
parties who are currently on the list to receive email notice/service for this case.

   •   Lisa F. Caplan lcaplan@rubinlublin.com,
       nbrown@rubinlublin.com;akhosla@rubinlublin.com;ruluecf@gmail.com;BKRL@ecf.co
       urtdrive.com
   •   Howard P. Slomka HS@ATL.law,
       myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextcha
       pterbk.com;SlomkaTR74878@notify.bestcase.com;eisenlawfirm@gmail.com
   •   Nancy J. Whaley ecf@njwtrustee.com

                                                      s/ Jeneane Treace
                                                      R. Jeneane Treace
                                                      Assistant United States Trustee
                                                      Georgia Bar No. 716620
